Order op Suspension prom Practice op Law
Upon the petition of the Practice of Law Committee of the State Bar Association for an order suspending Alamander W. Cole, also known as William A. Cole, as attorney at law, or otherwise disciplining him in accordance with Supreme Court Rule XXI (222 Minn, xxxix), and
Whereas the verified written petition and accusation on file with this court charge that said Cole has been guilty of serious acts of professional misconduct which, if true, disqualify him as an attorney at law, and
Whereas this court on April 27, 1956, issued an order providing that a copy of such order, together with a copy of said petition and accusation, be forthwith served upon the said William A. Cole wherever he may be found, within or without the State of Minnesota, in a manner provided for in Rule XXI, and further providing that the said William A. Cole plead or file his answer in duplicate to the said petition and accusation in the office of the clerk of this court in the State Capitol in the city of St. Paul, Minnesota, and serve a copy thereof upon the attorney for the petitioner at his office in the city of St. Paul within eight days after the service of such order, petition, and accusation, and
*581Dated July 16, 1956.
Whereas it appears by the affidavit of petitioner’s attorney, and by the returns of the sheriffs of Brown County, Minnesota; Cook County, Illinois; and Hennepin County, Minnesota (being the three respective counties wherein Cole either last resided or last practiced law), that said William A. Cole, after due and diligent search, cannot be found, and whereas said affidavit and returns are on file herein,
It Is Hereby Ordered, Pursuant to Rule XXI, that said Alamander W. Cole, also known as William A. Cole, be suspended as an attorney and officer of this and of all other Minnesota courts, and that said suspension shall remain in effect until further order of this court, and
-It Is Further Ordered, That a copy of this order be mailed to every district judge in the State of Minnesota.
BY THE COURT
Leroy E. Matson
Associate Justice